Opinion issued May 29, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00735-CV
____________

BARBARA GUILLORY, Appellant

V.

DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, Appellee



On Appeal from the 314th District Court
Harris County, Texas
Trial Court Cause No. 2006-04249J



MEMORANDUM OPINION
	The Court today considered the parties' "Agreed Motion to Reverse Judgment
as to Barbara Guillory Only and Remand for New Trial Pursuant to Settlement
Agreement."  The motion is granted as follows:

	The following portions of the trial court's "Decree of Termination" of
August 16, 2007 are reversed: paragraphs 7, 13, and 14; Tex. R. App.
P. 42.1(a)(2)(A);
 	The cause is remanded for a new trial on appellee's, DEPARTMENT
OF FAMILY AND PROTECTIVE SERVICE's claims for parental
termination and sole managing conservatorship against appellant,
BARBARA GUILLORY, only; Tex. R. App. P. 42.1(a)(2)(A);
 	All other pending motions are overruled as moot;
 	 It is ordered that mandate issue immediately to effectuate the appellate
judgment.  Tex. R. App. P. 18.1(c).

 
 PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley